UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7281


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

LOXLY JOHNSON, a/k/a Desmond Williams,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
J. Frederick Motz, Senior District Judge. (1:10-cr-00799-JFM-1; 1:15-cv-01995-JFM)


Submitted: March 27, 2017                                         Decided: April 28, 2017


Before GREGORY, Chief Judge, THACKER, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Dismissed and remanded by unpublished per curiam opinion.


Loxly Johnson, Appellant Pro Se. Rod J. Rosenstein, United States Attorney, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Loxly Johnson appeals the district court’s orders denying relief on his 28 U.S.C.

§ 2255 (2012) motion and his motion to reconsider. Although the parties have not

challenged this court’s jurisdiction, we have a duty to examine our jurisdiction sua

sponte. United States v. Bullard, 645 F.3d 237, 246 (4th Cir. 2011) (recognizing “our

independent obligation to satisfy ourselves of our jurisdiction”).          “This Court may

exercise jurisdiction only over final orders and certain interlocutory and collateral

orders.” Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623 (4th Cir. 2015)

(citation omitted); see 28 U.S.C. §§ 1291, 1292 (2012); Fed. R. Civ. P. 54(b). The

Supreme Court has defined a “final decision” as “one which ends the litigation on the

merits and leaves nothing for the court to do but execute the judgment.” Catlin v. United

States, 324 U.S. 229, 233 (1945). An order is not final if it disposes of “fewer than all the

claims or the rights and liabilities of fewer than all the parties.” Robinson v. Parke-Davis

& Co., 685 F.2d 912, 913 (4th Cir. 1982) (quoting Fed. R. Civ. P. 54(b)).

       “Regardless of the label given a district court decision, if it appears from the

record that the district court has not adjudicated all of the issues in a case, then there is no

final order.” Porter v. Zook, 803 F.3d 694, 696 (4th Cir. 2015). This rule applies to

collateral attacks on convictions. Id. “[E]ven if a district court believes it has disposed of

an entire case, we lack appellate jurisdiction where the court in fact has failed to enter

judgment on all claims.” Id. at 696-97.




                                               2
       In his § 2255 motion, Johnson asserted that counsel was ineffective for: (1) failing

to challenge the validity of the indictment; (2) failing to challenge a warrantless search of

his cell phone; (3) failing to raise a claim of constructive amendment of the indictment;

and (4) failing to raise certain issues on appeal. In a one sentence ruling, the district court

denied Johnson’s § 2255 motion because “counsel was not ineffective in challenging the

indictment in this case.”        The court did not address Johnson’s other three claims.

Because the court did not rule on the remaining claims, the court “never issued a final

decision on” Johnson’s § 2255 motion.          Porter, 803 F.3d at 699.       Thus, we lack

jurisdiction over this appeal.

       Accordingly, we dismiss the appeal and remand to the district court for

consideration of Johnson’s remaining three claims. We express no opinion as to the

disposition of those claims or the district court’s denial of Johnson’s other claim. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                            DISMISSED AND REMANDED




                                              3